Citation Nr: 1612464	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-07 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for Hepatitis B.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1965 to October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

These issues were previously before the Board in July 2010, and were remanded for further development.  Specifically, the Board requested additional VA examinations be provided and updated records be obtained.  Both of these requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not experience a skin disorder which began during, or was otherwise caused by, his active duty service, including in-service exposure to Agent Orange, at any point during the period on appeal.

2.  The Veteran's currently diagnosed Hepatitis B did not begin during, or was otherwise caused by, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for Hepatitis B have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for his skin disorder and Hepatitis B.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, defined by 38 C.F.R. § 3.309(a), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  However, neither the Veteran's skin disorder nor Hepatitis B is a "chronic disease" listed under 38 C.F.R. § 3.309(a), and therefore presumptive service connection under 38 C.F.R. § 3.303(b) in not available in either appeal.  See Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).

VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran's DD 214 and personnel records reflect he served in the Republic of Vietnam during the applicable period.  Accordingly, presumed exposed to herbicide agents is established.  However, mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  

Instead, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Each of the Veteran's appeals are addressed below.

Skin Disorder

In this case, the Veteran is seeking service connection for a skin disorder.  Throughout the period on appeal, he has described experiencing a rash along the top layer of his hands, especially when exposed to the sun during summer.  He has asserted he did not experience these rashes before his active duty service, and has consistently related the rash to his in-service exposure to Agent Orange.  See e.g. March 2009 substantive appeal.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran sought any treatment for, or was otherwise diagnosed with, any skin disorder during his active duty service.  Instead, on his October 1969 separation examination, the Veteran's skin was noted to be in normal condition.  Therefore, service treatment records do not establish the Veteran experienced any skin disorder during his active duty service.

Post-service medical records have also been carefully reviewed and considered, but do not reflect a diagnosis of any skin disorder.  For example, a March 2011 list of medical problems included on his VA medical record did not include any skin disorder diagnosis.

In November 2007, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  He noted the Veteran's described rash along the top surface of his hands, relaying that during the summer the dorsal surface of both the Veteran's hands and fingers becomes erythematous and the skin peels off.  The Veteran admitted he was not currently experiencing this rash, as the exam was conducted during the winter.  Nonetheless, the examiner opined that the Veteran's skin disorder was not related to his Agent Orange exposure.  The examiner explained that the skin condition as described by the Veteran did not suggest any known skin disorder currently recognized as associated with Agent Orange exposure.  Therefore, although this examiner was not able to personally observe the Veteran's skin disorder, based on the Veteran's lay description the examiner provided a clear negative nexus opinion with a full rationale.  Accordingly, this examiner's report provides evidence against the Veteran's appeal.

In August 2010, the Veteran was provided with an additional VA examination.  The Veteran again described his rash consistent with his prior statements, but adding he had experienced the rash since at least 2004.  Upon examination, the examiner noted "mildly hypopigmented areas of lichenified skin" over the joints of the Veteran's fingers, but noted there were no cracks or fissures in the skin.  The examiner also noted areas of post-traumatic hyperpigmentation on the shins of both the Veteran's legs.  The examiner diagnosed chronic intermittent erythematous rash, and opined this condition may be due to friction or "more likely a variant of normal."  The examiner opined this skin disorder was not caused or aggravated by the Veteran's active duty service or exposure to Agent Orange.  He explained that based on his review the skin disorder had not been observed by any physician, but speculated that, based on the Veteran's description, his rash was consistent with eczema of the thumbs.  The examiner further explained that eczema was unrelated to military service or Agent Orange exposure.

The subsequent medical records have been carefully reviewed and considered, but do not reflect the Veteran sought any additional treatment related to his skin disorder.

Based on all the foregoing, the evidence does not establish the Veteran was diagnosed with a skin disorder related to his active duty service or presumed exposure to Agent Orange at any point during the period on appeal.  The relevant medical records do not reflect he experienced any skin disorder during active duty service.  Instead, the Veteran himself indicated he experienced this condition since approximately 2004, several decades after his separation from active duty service.  Additionally, the claims file does not contain any medical opinion relating the Veteran's described skin disorder to his service or Agent Orange exposure.  Instead, two separate VA examiners specifically opined his described condition was not related to his service or Agent Orange.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Hepatitis B

The Veteran is also seeking entitlement to service connection for Hepatitis B.  The medical records reflect he is currently diagnosed with this disorder.  Accordingly, the presence of a current disability has been established.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran sought any treatment for, or was otherwise diagnosed with, Hepatitis B during his active duty service.  Furthermore, the Veteran himself has not asserted his Hepatitis B was first diagnosed during his active duty service.  



Instead, throughout the period on appeal the Veteran has consistently asserted that he was first diagnosed with Hepatitis B in 1970, the year after his separation from service.  He reported at that time he went to donate blood, but was told by the Red Cross he could not give blood due to his Hepatitis B.  He stated he then sought follow-up treatment at Packard Medical Clinic in Ann Arbor.  The Veteran attempted to obtain the relevant records from both the Red Cross and the Packard Medical Clinic, but was told by both institutions that his records were no longer available.  See e.g. August 2010 VA examination.

Instead, the earliest post-service medical records included in the claims file are from the Veteran's period of hospitalization at the University of Michigan Medical Center from late August to September of 1985.  At that time, the Veteran sought treatment for complaints of bright red blood in his rectum. After evaluation, this symptom was thought to be secondary to hemorrhoids and esophageal reflux.  During his treatment at this facility, the Veteran underwent an extensive medical work-up, including numerous blood tests.  These medical professionals also noted an extensive medical history, including the Veteran's hypersensitivity to a TB skin test done one and a half years ago.  However, at no point was he noted to be diagnosed with Hepatitis B, or to have a history of such a diagnosis.  Because these medical records include an extensive medical history and detailed medical evaluation, it is reasonable to assume that a diagnosis or history of a notable disease, such as Hepatitis B, also would have been included.  Therefore, under the facts of this case, the lack of mention of a history of diagnosis of Hepatitis B in the detailed medical records from the Veteran's hospitalization in 1985 provides probative evidence against the Veteran's assertion that he was diagnosed with Hepatitis B as early as 1970.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).

In subsequent medical records during the period on appeal, the Veteran reported he was first diagnosed with Hepatitis B in 1970.  See e.g. November 2007 VA examination report and June 2010 private treatment records.  However, review of these records reflects this diagnosis history is based on lay statements from the Veteran, and not contemporaneous medical records.

In this case, the Veteran has consistently reported he was first diagnosed with Hepatitis B in 1970.  As a lay person, the Veteran is competent to report a previous diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay statements regarding a 1970 diagnosis of Hepatitis B are competent.

However, the Board must also make a determination regarding the credibility of this competent lay evidence, when considered with the additional evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).    In this case, the Board finds the Veteran's consistent and competent lay statements describing an initial diagnosis of Hepatitis B are nonetheless not credible.  In reaching this determination, the Board is most persuaded by the lack of history of diagnosis of Hepatitis B in the otherwise very detailed medical records in 1985, after the alleged diagnosis.  As discussed above, because it is reasonable to assume such a diagnosis would ordinarily have been noted in such detailed medical records, the lack of such history or diagnosis provides evidence against the Veteran's assertions.  Furthermore, the Court has determined the Board may properly assign more probative value to lay statements in contemporaneous medical records than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  In this case, the Veteran did not report any prior diagnosis of Hepatitis B while seeking medical treatment in 1985, but instead only began to describe a prior 1970 diagnosis in medical treatment obtained after he filed his current claim.  Based on all the foregoing, and due to the specific facts in this case, the Board finds that the lack of diagnosis or noted history of Hepatitis B in the detailed 1985 medical records are more probative, and therefore provide evidence against the Veteran's subsequent statements.  Accordingly, his lay statements, although competent, are not credible.

In August 2010, the Veteran was provided with a VA examination.  The Veteran again reported his history of an initial diagnosis in 1970 when he tried to donate blood.  The examiner also noted the Veteran's reported risk factors for Hepatitis B during service, including holding a bleeding soldier after he was shot by enemy fire in 1968, dental treatment for an abscessed tooth while in Vietnam, and medical treatment records which reflect the Veteran had sexual encounters while in Vietnam.  However, the examiner also noted the medical records reflect he 
received eight gamma globulin IM injections during service, used to reduce the incidence of symptomatic Hepatitis among service personnel serving in Vietnam.  After considering all of the foregoing, the examiner opined it was less likely than not that the Veteran's currently diagnosed Hepatitis B began during, or was otherwise related to, his active duty service.  The examiner explained that there were no medical records noting a diagnosis of Hepatitis B during or shortly after his active duty service.

In July 2015, the Veteran sought VA treatment regarding his Hepatitis B.  This medical professional noted the Veteran's report that he was first diagnosed in 1970, and also noted the Veteran had no other risk factors, including intravenous drug use, blood transfusions, or tattoos.  The medical professional then opined the Veteran's Hepatitis B was more likely than not acquired while on active duty military service in Vietnam.  However, this medical opinion was provided based on the Veteran's lay statements, which the Board has found to be not credible, as discussed above.  Therefore, this medical opinion is limited in probative value.

In September 2015, an additional VA medical opinion was requested.  Although this examiner did not personally examine the Veteran, he reviewed the Veteran's complete medical history, including the July 2015 VA treatment note discussed above, and the Veteran's lay assertions of an initial diagnosis in 1970 or 1971.  The examiner opined the Veteran's Hepatitis B was less likely than not related to his active duty service.  He explained that the "very meticulous" medical history and physical conducted in 1985 did not include any notation of Hepatitis.  Instead, the examiner noted the results on all liver function testing, including LDH, alkaline, phosphatase, bilirubin, and SGOT were normal at that time.  Therefore, he opined, this medical record "mitigates strongly against a diagnosis of Hepatitis B in 1970 or 1971."  Accordingly, the examiner provided a clear opinion with a full supporting rationale based on a thorough understanding of the relevant medical evidence, and therefore provides additional probative evidence against the Veteran's appeal.
 
Based on all the foregoing, the more persuasive evidence does not establish the Veteran's currently diagnosed Hepatitis B began during, or was otherwise caused by, his active duty service.  Although the Veteran has asserted that he was diagnosed with Hepatitis B shortly after his separation from service, his statements are not supported by the medical evidence.  Most persuasively, the detailed medical record from 1985 does not mention a history of Hepatitis B, and furthermore the results of all liver function testing were normal at that time, mitigating against a prior diagnosis of Hepatitis B.  Therefore, the Veteran's statements are not credible to establish a diagnosis shortly after separation.  The available medical evidence does not reflect the Veteran was diagnosed until several decades after his active duty service, and the only medical opinion relating his diagnosis to his service is the June 2015 opinion based on the non-credible statements from the Veteran.  Finally, two separate VA examiners opined the Veteran's currently diagnosed Hepatitis B was not related to his active duty service.  Accordingly, the elements of entitlement to service connection have not been met, and the appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


In the present case, required notice was provided by a letter dated in March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA medical treatment records, and available private records have all been obtained.  As discussed above, although the Veteran identified he was previously treated by the Red Cross and Packard Medical Clinic, he has stated these records are no longer available.  Accordingly, no further development was available or required by the VA.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The 2010 VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, reviewed the evidence, and provided the information necessary to evaluate his disabilities.  Although the 2015 examiner did not personally examine the Veteran, he reviewed the complete claims file and demonstrated familiarity with all relevant medical evidence before providing an opinion on the Veteran's hepatitis B.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.




As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Entitlement to service connection for a skin disorder, including as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for Hepatitis B is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


